EXHIBIT
   1
COUNTY PRECINCT NAME               COUNTY PRECINCT ID   TOTAL VOTERS
ALLGOOD ELEM                       AA Total                 2829
ASHFORD PARK ELEM                  AB Total                 2400
AUSTIN                             AD Total                 2516
AVONDALE                           AE Total                 2893
AUSTIN DRIVE                       AF Total                 2506
ASHFORD DUNWOODY ROAD              AG Total                 2948
ASHFORD PARKSIDE                   AH Total                 3621
AVONDALE HIGH                      AI Total                 3145
BOULEVARD                          BB Total                 4649
BRIAR VISTA ELEM/JOHNSON ESTATES   BC/JATotal               4511
BRIARLAKE ELEM                     BD Total                 1735
BRIARWOOD                          BE Total                 2401
BROCKETT ELEM                      BF Total                 2690
BRIARCLIFF                         BG Total                 3067
BROCKETT                           BH Total                 2658
BROOKHAVEN                         BI Total                 3412
BROWN'S MILL ELEM                  BJ Total                 3812
BOULDERCREST ROAD                  BL Total                 1991
BETHUNE MIDDLE                     BM Total                 4805
BURGESS ELEM                       BR Total                 3453
COLUMBIA DRIVE                     CA Total                 2501
CANBY LANE ELEM                    CB Total                 1992
COLUMBIA ELEM                      CC Total                 1781
CEDAR GROVE ELEM                   CD Total                 4091
CHAMBLEE/CHAMBLEE 2                CE/CZ Total              5316
CANDLER - MURPHEY CANDLER ELEM     CF Total                 3674
CHAPEL HILL ELEM                   CG Total                 3332
CHESNUT ELEM                       CH Total                 2352
CLAIREMONT WEST                    CI Total                 3237
CLAIRMONT ROAD                     CJ Total                 3165
CLARKSTON                          CK Total                 3811
CLIFTON/MEADOWVIEW                 CL/ML Total              5165
COLUMBIA MIDDLE                    CM Total                 2164
COAN RECREATION CENTER             CN Total                 4151
CROSS KEYS HIGH/WOODWARD           CO/WJ Total              5332
CROSSROADS                         CP Total                 2884
CANDLER                            CQ Total                 3469
CEDAR GROVE MIDDLE                 CR Total                 1851
CEDAR GROVE SOUTH                  CS Total                 3933
COVINGTON/COVINGTON HWY            CU/CT Total              3339
CLAIREMONT EAST                    CV Total                 3191
CORALWOOD                          CW Total                 3143
CANDLER PARK                       CX Total                 3949
CLARKSTON COMMUNITY CENTER         CY Total                 2455
DORAVILLE NORTH/SOUTH              DA/DB Total              4269
DRESDEN ELEM                     DC Total   5112
DECATUR                          DD Total   1924
DUNAIRE ELEM                     DE Total   2241
DUNWOODY                         DF Total   2931
DUNWOODY 2                       DG Total   2024
DRUID HILLS HIGH                 DH Total   2694
DUNWOODY LIBRARY                 DI Total   2553
EASTLAKE                         EA Total   4106
EMBRY HILLS                      EC Total   1706
EVANSDALE ELEM                   EF Total   3396
EMORY SOUTH                      EG Total   3145
EMORY ROAD                       ER Total   2038
FAIRINGTON ELEM                  FA Total   5347
FERNBANK ELEM                    FB Total   2121
FLAT SHOALS ELEM                 FC Total   2373
FLAT SHOALS PARKWAY              FE Total   3413
FLAT ROCK ELEM                   FG Total   3114
FLAT SHOALS                      FJ Total   2619
FLAKES MILL FIRE STATION         FK Total   2094
FLAT SHOALS LIBRARY              FL Total   2770
FREEDOM MIDDLE                   FM Total   3190
GLENNWOOD                        GA Total   2652
GLENHAVEN                        GB Total   1863
GRESHAM ROAD                     GC Total   3570
GEORGETOWN SQUARE                GD Total   4058
GLENWOOD ROAD                    GF Total   2277
HAMBRICK ELEM                    HA Total   3718
HAWTHORNE ELEM                   HB Total   3870
HUNTLEY HILLS ELEM               HF Total   3444
HUGH HOWELL                      HG Total   1759
HARRIS - NARVIE J. HARRIS ELEM   HH Total   4000
HARRIS-MARGARET HARRIS ED        HI Total   1432
IDLEWOOD ELEM                    IA Total   2421
INDIAN CREEK                     IB Total   2299
JOLLY ELEM                       JB Total   3624
KELLEY LAKE ELEM                 KA Total   2979
KINGSLEY ELEM                    KB Total   2457
KELLEY CHAPEL ROAD               KC Total   1331
KNOLLWOOD                        KE Total   2517
KITTREDGE ELEM                   KG Total   2149
LAKESIDE HIGH                    LA Total   3185
LAVISTA ROAD                     LB Total   2185
LAVISTA                          LC Total   3151
LITHONIA                         LD Total   1724
LIN-MARY LIN ELEM                LE Total   2936
LITHONIA HIGH                    LH Total   3570
LIVSEY ELEM                      LV Total   1344
MILLER-ELDRIDGE L. MILLER ELEM   MA Total      3432
MCNAIR HIGH                      MB Total      4108
MARBUT ELEM                      MC Total      4177
MCLENDON                         ME Total      3572
MCWILLIAMS/MILLER GROVE          MF/MI Total   7225
MEDLOCK                          MG Total      2179
MIDVALE ELEM                     MH Total      2723
MONTCLAIR ELEM                   MJ Total      2168
MONTREAL                         MK Total      2541
MEMORIAL SOUTH                   MN Total      3089
MCNAIR ACADEMY/MCNAIR            MP/MD Total   4644
MOUNT VERNON EAST                MQ Total      2632
MATHIS - BOB MATHIS ELEM         MR Total      2790
MOUNT VERNON WEST                MS Total      2269
METROPOLITAN                     MT Total      3355
MONTGOMERY ELEM                  MU Total      2389
MILLER GROVE ROAD                MV Total      2139
MIDVALE ROAD/HENDERSON MILL      MW/HC Total   4906
MILLER GROVE HIGH/ PANOLA ROAD   MZ/PR Total   6283
NORTH HAIRSTON                   NC Total      2297
NORTHLAKE                        ND Total      1497
NORTH PEACHTREE                  NF Total      1898
OAK GROVE ELEM                   OA Total      2222
OAKCLIFF ELEM                    OB Total      2102
OAKHURST                         OK Total      2365
OAK VIEW ELEM                    OV Total      4962
PEACHCREST/MIDWAY                PA/MO Total   5543
PEACHTREE MIDDLE                 PB Total      3458
PRINCETON ELEM                   PC Total      2350
PINE LAKE                        PE Total       631
PLEASANTDALE ROAD                PF Total      4487
PONCE DE LEON                    PG Total      3596
PANOLA                           PH Total      1580
PANOLA WAY ELEM                  PI Total      2224
PINEY GROVE/TERRY MILL           PN/TA Total   4793
RAINBOW ELEM                     RA Total      3759
REDAN ELEM                       RC Total      2992
REHOBOTH                         RD Total      1806
ROCKBRIDGE ELEM                  RE Total      3551
ROCK CHAPEL ELEM                 RF Total      2868
ROWLAND ELEM                     RG Total      3711
REDAN-TROTTI LIBRARY             RH Total      3941
ROCKBRIDGE ROAD                  RI Total      3928
ROWLAND ROAD                     RJ Total      2068
REDAN ROAD                       RK Total      2906
ROCK CHAPEL ROAD                 RL Total      4149
REDAN MIDDLE                     RM Total      2484
SAGAMORE HILLS ELEM                      SA Total        2907
SCOTT/NORTH DECATUR                      SB/NB Total     4869
SHAW - ROBERT SHAW ELEM                  SC Total        2863
STONE MOUNTAIN ELEM                      SD Total        2329
SILVER LAKE                              SE Total        4919
SKYLAND                                  SF Total        2060
SNAPFINGER ELEM                          SG Total        1878
SMOKE RISE                               SH Total        2099
STONE MOUNTAIN MIDDLE                    SI Total        3177
STONE MILL ELEM                          SJ Total        3647
SHADOW ROCK ELEM                         SK Total        4308
STONEVIEW ELEM                           SL Total        1948
SALEM MIDDLE                             SM Total        3495
SOUTH DESHON                             SO Total        3447
STONE MOUNTAIN CHAMPION/STONE MOUNTAIN   SP/SQ Total     4771
SNAPFINGER ROAD NORTH                    SR Total        2682
SNAPFINGER ROAD SOUTH                    SS Total        1957
STEPHENSON MIDDLE                        ST Total        3785
SOUTH HAIRSTON                           SU Total        3799
STEPHENSON HIGH                          SV Total        3539
STONECREST LIBRARY                       SW Total        3650
SNAPFINGER ROAD                          SY Total        4817
TONEY ELEM                               TC Total        1710
TUCKER LIBRARY                           TF Total        3491
TILLY MILL ROAD                          TG Total        1539
TUCKER                                   TH Total        2909
VALLEY BROOK/SHAMROCK                    VB/SN Total     2618
WADSWORTH                                WA Total        3122
WESLEY CHAPEL LIBRARY                    WB Total        2903
WOODROW ROAD                             WD Total        3471
WINNONA PARK                             WF Total        2009
WOODRIDGE ELEM                           WG Total        3829
WARREN TECH                              WI Total        1352
WHITE OAK                                WK Total        2942
WINTERS CHAPEL                           WL Total        1419
WYNBROOKE ELEM                           WN Total        3457
YOUNG ROAD                               YA Total        1932


                                                       540453
